DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the arguments and amendments filed on 02/01/2021.
Claims 36, 52, 54, and 56 have been amended.
Claim 51 has been cancelled.
Claims 36-43, 48-50, 52, 54, and 56-58 are currently pending and have been examined.

Response to Arguments

Applicant’s arguments with respect to the 35 USC §103 rejection of claim(s) 36-43, 48-50, 52, 54, and 56-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the 35 USC §101 rejection of amended claim(s) 52 has been considered but is not persuasive.  While the amendment addresses the software per se rejection, it creates a signal per se issue.  Please see the updated rejection below..

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 52 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signals per se, mere information in the form of data.  “an article of manufacture having instructions stored thereon that, when executed, cause a first server to at least:“ is not a machine, an article of manufacture, a process, or a composition of matter.  In this case, the “article of manufacture” appears to be signals per se.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 36-43, 48-52, 54, and 56-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (US 2006/0026061), in view of Caldwell (US 2002/0046286), Levkovitz (US 2007/0088801), Beck (US 7,254,547), and Beyda (US 2005/0165644).
Claim 36, 52, 56:
Collins discloses:
A method to selectively store cookies on computers, the method, comprising (store cookie, see [0105]): 
receiving an electronic communication at a first server from a targeted publisher via an end-user tag loaded from a Webpage of the targeted publisher (ad campaign server, webpage targeting, see [0004, 0007, 0016, 0020, 0043, 0082, 0105]), the electronic communication including targeting event data that is based on an end-user computer interacting with the webpage of the targeted publisher (ad campaign server, webpage targeting, see [0004, 0007, 0016, 0020, 0043, 0082, 0105]);
maintaining, at a central database communicatively coupled with the first server, a list of a plurality of entities, the entities respectively associated with a web address and a targeting channel, the targeting channel associated with targeting event data, the targeting channel established based on a combination of targeting elements (targeting channel, ad campaign server, webpage targeting, see [0004, 0007, 0016, 0020, 0043, 0082, 0105]);
analyzing, with the first server, performance metrics of targeted advertisements and modifying the combination of targeting elements based on the performance metrics (performance metrics of advertisement campaigns, see [0010-0018, 0040, 0065, 0066]);
matching, with the first server, a matched entity from the list of the plurality of entities to the end-user tag based on an association between the targeting event data and the targeting channel of the matched entity, the first server associated with a different entity than the matched entity (targeting channel and matching, see  [0004, 0007, 0016, 0020, 0043, 0082, 0105]); 
in response to matching the matched entity to the end-user tag, providing the matched entity with the performance metrics (campaign performance, targeting, see [0010-0018, 0040, 0065, 0066]); 
in response to matching the matched entity to the end-user tag with the first server, … based on a pixel being loaded at the web address of the matched entity (pixel tag, see [0106]), the update to add information associating the cookie with the targeting channel of the matched entity, the cookie stored in the internet browser of the end-user computer, and including information associating the cookie with the targeting channel of the matched entity, when the cookie utilized by the matched entity to present a targeted advertisement; and (targeting channel and matching, see  [0004, 0007, 0016, 0020, 0043, 0082, 0105]). 
Collins does not disclose:
instructing an internet browser of the end-user computer to retrieve content from a web address of the matched entity to facilitate transmission of a request to a second server, the second server located at the web address of the matched entity the transmitted request to cause at least one of an addition of a cookie or an update to the cookie
storing, in a database and the cookie, a record including the targeting event data and an anonymous end-user identifier identifying the end-user
Caldwell teaches:
instructing an internet browser of the end-user computer to retrieve content from a web address of the matched entity to facilitate transmission of a request to a second server, the second server located at the web address of the matched entity (transmitting from alternative server at a specific web address/location, see [0075, 0086, 0091])
Levkovitz teaches:
entity the transmitted request to cause at least one of an addition of a cookie (cookie based targeting, see abstract, [0361])
Beck teaches:
update to the cookie (updating the cookie, see Abstract,  Figures 4 and 5)
Beyda teaches:
storing, in a database and the cookie, a record including the targeting event data and an anonymous end-user identifier identifying the end-user (providing a cookie containing targeting data and an anonymous identifier for a user to the user device; anonymous in this instance means a non-logged in or unauthenticated user identified by another means for tracking purposes, see [0058] and Figure 6)
It would have been obvious to one of ordinary skill in the art to combine the system and method for a platform for enabling an online advertising marketplace of Collins with the attribute and application synchronization of Caldwell because 1) a need exists for an advertiser to target specific users or groups of users (see Collins [0004-0007]); and 2) a need exists for advertisers to synchronize advertising data across platforms (see Caldwell [0009, 0010]). A more accurate system of targeting advertising to users results from combining Collins’ targeting system with Caldwell’s synchronization system.
It would have been obvious to one of ordinary skill in the art to combine the system and method for a platform for enabling an online advertising marketplace of Collins with the attribute and application synchronization of Caldwell and the method of delivering targeted advertisements using wireless application protocols of Levkovitz because 1) a need exists for an advertiser to target specific users or groups of users (see Collins [0004-0007]); 2) a need exists for advertisers to synchronize advertising data across platforms (see Caldwell [0009, 0010]); and 3) a need exists for providing a means to track and then target consumers for advertising (see Levkovitz [0006, 0007]). A more accurate system of targeting advertising to users results from combining Collins’ targeting system with Caldwell’s synchronization system and Levkovitz’s user tracking system.
It would have been obvious to one of ordinary skill in the art to combine the system and method for a platform for enabling an online advertising marketplace of Collins with the attribute and application synchronization of Caldwell, the method of delivering targeted advertisements using wireless application protocols of Levkovitz, and the method for dynamically targeting online advertising messages to users of Beck because 1) a need exists for an advertiser to target specific users or groups of users (see Collins [0004-0007]); 2) a need exists for advertisers to synchronize advertising data across platforms (see Caldwell [0009, 0010]); 3) a need exists for providing a means to track and then target consumers for advertising (see Levkovitz [0006, 0007]); and 4) a need exists to track and monitor the effectiveness of advertising campaigns on targeted users (see Beck column 1, lines 18-30). A more accurate system of targeting advertising to users results from combining Collins’ targeting system with Caldwell’s synchronization system, Levkovitz’s user tracking system, and Beck’s campaign effectiveness monitoring system.
It would have been obvious to one of ordinary skill in the art to combine the system and method for a platform for enabling an online advertising marketplace of Collins with the attribute and application synchronization of Caldwell, the method of delivering targeted advertisements using wireless application protocols of Levkovitz, the method for dynamically targeting online advertising messages to users of Beck, and the method of audience matching of Beyda because 1) a need exists for an advertiser to target specific users or groups of users (see Collins [0004-0007]); 2) a need exists for advertisers to synchronize advertising data across platforms (see Caldwell [0009, 0010]); 3) a need exists for providing a means to track and then target consumers for advertising (see Levkovitz [0006, 0007]); 4) a need exists to track and monitor the effectiveness of advertising campaigns on targeted users (see Beck column 1, lines 18-30); and 5) a need exists to track a customer based on a variety of non-authenticated customer data gathered from a variety of sources to identify a customer within the advertising system (see Beyda [0005-0007]). A more accurate system of targeting advertising to users results from combining Collins’ targeting system with Caldwell’s synchronization system, Levkovitz’s user tracking system, Beck’s campaign effectiveness monitoring system, and Beyda’s non-authenticated customer tracking system.
Claim 37: 
Collins discloses:
The method of claim 36, wherein the causing of the browser of the end-user to transmit the request includes causing the browser of the end-user to call a pixel at the web address of the matched entity (pixel call, see [0105, 0106]). 
Claim 38:
Collins discloses:
The method of claim 36, further comprising providing the end-user tag to the targeted publisher for placement on the Web page of the targeted publisher (webpage placement for targeted content, see [0097]). 
Claim 39:
Collins discloses:
The method of claim 36, wherein the matching step comprises matching two or more entities to each received targeted publisher tag call (targeting/matching entities, see [0097]).
Claim 40:
Collins discloses:
The method of claim 36, wherein the targeting event data comprising information relating to browsing activity of the end-user (browser/historical data, see [0074, 0104]).
Claim 41:
Collins discloses:
The method of claim 36, wherein the at least one matched entity is a buyer selected via a bidding process (bidding process, see [0127]).
Claim 42:
Collins discloses:
The method of claim 36, further comprising calculating, with the first server, revenue to be provided to the targeted publisher as a result of each matching entity storing data in the cookie of the browser of the end-user (revenue calculation and allocation, see [0068, 0099, 0104, 0135, 0152, 0105]).
Claim 43:
Collins discloses:
The method of claim 36, further comprising calculating, with the first server, revenue to be provided to the targeted publisher based on an advertisement being displayed based on the data stored in the cookie of the browser of the end-user (revenue calculation and allocation, see [0068, 0099, 0104, 0135, 0152, 0105]).
Claim 48:
Collins discloses:
The method of claim 36, wherein the targeting element comprises a targeting channel history associated with the end-user (targeting channels, see [0073-0076]).
Claim 49:
Collins discloses:
The method of claim 36, wherein the targeting event data comprises at least one of a URL, searched keyword, or contextual relevance relating to an action performed by the end- user interacting with the Web page (keyword search, see [0196]) 
Claim 50:
Collins discloses:
The method of claim 36, further comprising providing the targeting event data to an ad server (ad server, see figure 1, component 102).
Claim 51:
Collins discloses:
The method of claim 36, further comprising: 	storing, in a database, a record comprising the targeting event data and an anonymous end-user identifier identifying the end-user, and storing the anonymous end-user identifier in the cookie (storing user/targeting data via cookie, see [0068, 0099, 0104, 0105, 0106, 0135, 0152]).
Claim 54:
Collins discloses:
a database to store a list of a plurality of entities, the entities respectively associated with a web address and a targeting channel, the targeting channel associated with targeting event data;  (ad database, targeting channel, ad campaign server, webpage targeting, see [0068, 0099, 0104, 0105, 0106, 0135, 0152]) and
A first server to respond to a call from a targeted publisher via an end-user tag transmitted by the targeted publisher with a Web page to an end-user, the call including targeting event data that is based on an end-user interacting with the Web page of the targeted publisher, the first server to respond by (triggering content, targeting channel, ad campaign server, webpage targeting, see [0068, 0099, 0104, 0105, 0106, 0135, 0152]):
matching a matched entity from the list of the plurality of entities in the database to the end-user tag based on an association between the targeting event data and the targeting channel of the matched entity, the first server associated with a different entity than the matched entity the targeting channel established based on a combination of targeting elements  (targeting channel and matching, see figure 1,  [0004, 0007, 0016, 0020, 0043, 0082, 0105]); 
Analyze performance metrics of targeted advertisements and modify the combination of targeting elements based on the performance metrics (campaign performance, targeting, see [0010-0018, 0040, 0065, 0066]);
In response to matching the matched entity to the end-user tag, providing the matched entity with the performance metrics (targeting channel and matching, see  [0004, 0007, 0016, 0020, 0043, 0082, 0105]);
in response to the matching … based on a pixel (pixel tag, see [0106]) being loaded at the web address of the matched entity, the update to add information associating the cookie with the targeting channel of the matched entity, the cookie stored in the internet browser of the end-user computer, data stored in the cookie including information associating the cookie with the targeting channel of the matched entity, wherein the cookie is utilized by the matched entity to present a targeted advertisement; and (targeting channel and matching, see  [0004, 0007, 0016, 0020, 0043, 0082, 0105])
Collins does not disclose:
instructing an internet browser of the end-user computer to retrieve content from a web address of the matched entity to facilitate transmission of a request to a second server, the second server located at the web address of the matched entity the transmitted request to cause at least one of an addition of a cookie or an update to the cookie
storing a record including the targeting event data and an anonymous end-user identifier identifying the end-user in the database and in the cookie
Caldwell teaches:
instructing an internet browser of the end-user computer to retrieve content from a web address of the matched entity to facilitate transmission of a request to a second server, the second server located at the web address of the matched entity (transmitting from alternative server at a specific web address/location, see [0075, 0086, 0091])
Levkovitz teaches:
entity the transmitted request to cause at least one of an addition of a cookie (cookie based targeting, see abstract, [0361])
Beck teaches:
update to the cookie (updating the cookie, see Abstract,  Figures 4 and 5)
Beyda teaches:
storing, in a database and the cookie, a record including the targeting event data and an anonymous end-user identifier identifying the end-user (providing a cookie containing targeting data and an anonymous identifier for a user to the user device; anonymous in this instance means a non-logged in or unauthenticated user identified by another means for tracking purposes, see [0058] and Figure 6)
It would have been obvious to one of ordinary skill in the art to combine the system and method for a platform for enabling an online advertising marketplace of Collins with the attribute and application synchronization of Caldwell because 1) a need exists for an advertiser to target specific users or groups of users (see Collins [0004-0007]); and 2) a need exists for advertisers to synchronize advertising data across platforms (see Caldwell [0009, 0010]). A more accurate system of targeting advertising to users results from combining Collins’ targeting system with Caldwell’s synchronization system.
It would have been obvious to one of ordinary skill in the art to combine the system and method for a platform for enabling an online advertising marketplace of Collins with the attribute and application synchronization of Caldwell and the method of delivering targeted advertisements using wireless application protocols of Levkovitz because 1) a need exists for an advertiser to target specific users or groups of users (see Collins [0004-0007]); 2) a need exists for advertisers to synchronize advertising data across platforms (see Caldwell [0009, 0010]); and 3) a need exists for providing a means to track and then target consumers for advertising (see Levkovitz [0006, 0007]). A more accurate system of targeting advertising to users results from combining Collins’ targeting system with Caldwell’s synchronization system and Levkovitz’s user tracking system.
It would have been obvious to one of ordinary skill in the art to combine the system and method for a platform for enabling an online advertising marketplace of Collins with the attribute and application synchronization of Caldwell, the method of delivering targeted advertisements using wireless application protocols of Levkovitz, and the method for dynamically targeting online advertising messages to users of Beck because 1) a need exists for an advertiser to target specific users or groups of users (see Collins [0004-0007]); 2) a need exists for advertisers to synchronize advertising data across platforms (see Caldwell [0009, 0010]); 3) a need exists for providing a means to track and then target consumers for advertising (see Levkovitz [0006, 0007]); and 4) a need exists to track and monitor the effectiveness of advertising campaigns on targeted users (see Beck column 1, lines 18-30). A more accurate system of targeting advertising to users results from combining Collins’ targeting system with Caldwell’s synchronization system, Levkovitz’s user tracking system, and Beck’s campaign effectiveness monitoring system.
It would have been obvious to one of ordinary skill in the art to combine the system and method for a platform for enabling an online advertising marketplace of Collins with the attribute and application synchronization of Caldwell, the method of delivering targeted advertisements using wireless application protocols of Levkovitz, the method for dynamically targeting online advertising messages to users of Beck, and the method of audience matching of Beyda because 1) a need exists for an advertiser to target specific users or groups of users (see Collins [0004-0007]); 2) a need exists for advertisers to synchronize advertising data across platforms (see Caldwell [0009, 0010]); 3) a need exists for providing a means to track and then target consumers for advertising (see Levkovitz [0006, 0007]); 4) a need exists to track and monitor the effectiveness of advertising campaigns on targeted users (see Beck column 1, lines 18-30); and 5) a need exists to track a customer based on a variety of non-authenticated customer data gathered from a variety of sources to identify a customer within the advertising system (see Beyda [0005-0007]). A more accurate system of targeting advertising to users results from combining Collins’ targeting system with Caldwell’s synchronization system, Levkovitz’s user tracking system, Beck’s campaign effectiveness monitoring system, and Beyda’s non-authenticated customer tracking system.
Claim 57:
Collins discloses:
The method of claim 56, wherein the web address is included in the list and the list associates the web address with the matched entity (entity matching, see [0068, 0099, 0104, 0105, 0106, 0135, 0152]).
Claim 58:
Collins discloses:
The method of claim 56, wherein causing the cookie data for the matched entity to be stored includes storing a new cookie associated with the matched entity (using cookie data to match entities for targeting, see [0068, 0099, 0104, 0105, 0106, 0135, 0152]).

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub No. 2007/0150368 to Arora disclosing a system for providing online personalized content and merchandising.
U.S. Pub No. 2006/0212353 to Roslov disclosing targeted advertising systems using user tracking and cookies across multiple channels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/M.J.C/Examiner, Art Unit 3682                                                                                                                                                                                                        
/AZAM A ANSARI/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
February 26, 2021